DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 31st, 2022 has been entered.

Status of Claims
This Office Action is in response to the R.C.E. and amendment filed on March 31st, 2022 for application no. 17/171,027 filed on February 9th, 2021. Claims 1-10, 21-29 and 31-33 are pending. In the present amendment, claims 1, 10, 21-23, 26 and 28-29 are amended, claims 31-33 are new, and claims 11-20 and 30 are canceled.

Drawings
Regarding Claims 23 and 30, the replacement drawing sheet filed March 31st, 2022 overcomes the drawing objections previously indicated in the final Office Action mailed December 29th, 2021 as the “gap” now recited in claims 1, 23 and 28 is clearly shown; however, replacement Fig. 10 has also introduced new matter. As seen in the originally filed Fig. 10, there is a receiving portion of the target ring (232) that is clearly missing in replacement Fig. 10. Please provide a replacement sheet for Fig. 10 showing this feature or state where this replacement Fig. 10 is supported in the specification.

    PNG
    media_image1.png
    276
    656
    media_image1.png
    Greyscale

Replacement Fig. 10 vs Originally Filed Fig. 10

Specification
	Amendments to the specification filed March 31st, 2022 support the replacement drawing sheet and are not considered new matter. The amendments to the specification are accepted.
The amendment filed March 31st, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: the receiving portion of the target ring (232) is missing from replacement Fig. 10.
Applicant is required to cancel the new matter in the reply to this Office Action.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Objections
	Regarding Claim 1 (line 21), please change the recitation of “side of the stator” to - - side of the stator structure - - as this feature is previously referred to in claim 1 (line 3).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 9, in the recitation of “wherein the sensor is mounted on an exterior surface of the stator housing” it is unclear from the disclosure if Applicant has mixed embodiments. Claim 1 is clearly drawn towards the embodiment seen in Fig. 10, whereas the recitation of “wherein the sensor is mounted on an exterior surface of the stator housing” appears to be drawn towards the embodiment seen in Fig. 4. The lack of clarity renders the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-10, 21-29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kimes et al. (US 9,435,387), hereinafter Kimes, in view of Creech et al. (US 2020/0094676), hereinafter Creech. Kimes was cited on the IDS filed February 9th, 2021.

	Regarding Claim 1, Kimes teaches a coupling and control assembly (Fig. 4, “assembly” 10) comprising: 
	a control assembly housing (Examiner Fig. 1, “first subassembly” 22); 
	a stator structure (Fig. 4, “first stator” 24) including a stator housing (Examiner Fig. 1, “ferromagnetic housing” 70) carried in the control assembly housing (22), defining a rotational axis (Fig. 1, “axis” 18), and also including at least one electromagnetic source (Fig. 4, “coil” 26) disposed within the stator housing (70);

    PNG
    media_image2.png
    240
    251
    media_image2.png
    Greyscale

Examiner Fig. 1 - Fig. 4 of Kimes
	first and second coupling members (Fig. 5, “driven member” 16 and “drive member” 14, respectively) each of which is supported for rotation about the rotational axis (18) and a locking member (“struts” 20) for selectively mechanically coupling the coupling members (16, 14) together; 
	a translator structure (Fig. 4, “first actuator” 38) coupled to the second coupling member (14) to rotate therewith, 
	the translator structure (38) including a plunger (“rod” 34) having a free end portion configured to move within a passage (“passages” 100) in the second coupling member (14) to engage and actuate the locking member (20) disposed within the second coupling member (14), 
	the translator structure (38) being supported for translational movement relative to the stator housing (70) along the rotational axis (18) between first and second stable axial end positions which correspond to first and second operating states of the assembly, respectively (Abstract - “The translator structure is supported for translational movement relative to the stator structure along an axis between first and second stable axial end positions which correspond to first and second operating modes of the coupling assembly”), 
	the translator structure (38) translating along the rotational axis (18) between the different end positions upon experiencing a net translational force (Abstract - “The translator structure translates along the axis between the different positions upon experiencing the net translational force”), 
	the net translational force comprising a first translational force caused by energization of the at least one electromagnetic source (26) and a magnetic latching force based upon linear position of the translator structure (38) along the rotational axis (18) relative to the stator housing (70; col. 4, line 9 - “The translator structure translates along the axis between the different positions upon experiencing the net translational force comprising a first translational force caused by energization of the at least one electromagnetic source and a latching force based upon linear position of the permanent magnet source along the axis”); and  
	wherein the translator structure (38) includes a coupler element (see Examiner Fig. 2 below).

    PNG
    media_image3.png
    289
    496
    media_image3.png
    Greyscale

Examiner Fig. 2 - Fig. 4 of Kimes
	Kimes does not teach “a non-contact, linear inductive position sensor mounted to the control assembly housing on a side of the stator axially opposite that of the second coupling member and including an active coil, wherein the translator structure includes a coupler element made of an electrically conductive material, wherein a gap between the active coil and the coupler element remains constant throughout axial movement of the translator, and wherein the sensor is configured to create a magnetic field to induce eddy currents in the electrically conductive material of the coupler element wherein movement of the coupler element changes the magnetic field caused by the eddy currents, the sensor providing a position feedback signal for vehicle transmission control wherein the signal is correlated with the linear position of the translator structure along the rotational axis”.
	Creech teaches a non-contact, linear inductive position sensor (Figs. 3 and 6, “sensor” 148; [0045] - “the sensor 148 may be an inductive sensor”) mounted to a control assembly housing (Fig. 3, “actuator assembly housing” 88 and Fig. 6, “differential carrier” 10; [0047] - “inductive coil 149 may then be located on a curvilinear shape, such as the differential case 24 or the differential carrier 10 or a structure connected to either”) on a side of a stator (“actuator assembly” 88) axially opposite that of a second coupling member (“second side gear locking teeth” 76) and including an active coil ([0045] - “In any of the above-described embodiments, the sensor 148 may be an inductive sensor comprising an inductive coil 149”), 
	wherein a translator structure (Figs. 3 and 6, “locking gear” 96) includes a coupler element (“sensor plate” 124) made of an electrically conductive material ([0037] - “Further, the sensor plate 124 may comprise a conductive material”),
	wherein a gap (see Examiner Fig. 3 below) between the active coil (148) and a coupler element (124) remains constant throughout axial movement of the translator (96), and

    PNG
    media_image4.png
    194
    347
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    145
    315
    media_image5.png
    Greyscale

Examiner Fig. 3 - Figs. 3 and 6 of Creech
	wherein the sensor (148) is configured to create a magnetic field to induce eddy currents in the electrically conductive material of the coupler element (124) wherein movement of the coupler element (124) changes magnetic field caused by the eddy currents ([0052] - “The inductive coil 149 generates a high-frequency alternating magnetic field when a conductive material is nearby. The magnetic field causes eddy currents to form within the conductive material. The eddy currents create an opposite magnetic field to the field in the inductive coil 149. The amplitude of the inductive coil 149 eddy currents is proportional to the distance of the conductive material eddy currents. Thus, a relationship of the distance of the sensor 148 to the conductive material can be known based on the measured eddy current in the sensor 148. This relationship can be determined via a microcontroller (not depicted) coupled with the sensor 148. The microcontroller is preferably located on or within the actuator assembly housing 88”), 
	the sensor (148) providing a position feedback signal for vehicle transmission control wherein the signal is correlated with a linear position of the translator structure (96) along a rotational axis (see [0052]).
	Creech also teaches "Reliably determining the position of a differential apparatus locking gear is challenged by the rotating and non-rotating components of the differential apparatus as well as the wear created thereby" [0002] and "In view of the challenges and disadvantages of conventional designs, the present disclosure provides for a non-contact type sensor apparatus providing reduced cost, weight, and complexity" [0003].
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the coupling and control assembly taught by Kimes with the position sensor taught by Creech, such that “a non-contact, linear inductive position sensor mounted to the control assembly housing on a side of the stator axially opposite that of the second coupling member and including an active coil, wherein the translator structure includes a coupler element made of an electrically conductive material, wherein a gap between the active coil and the coupler element remains constant throughout axial movement of the translator, and wherein the sensor is configured to create a magnetic field to induce eddy currents in the electrically conductive material of the coupler element wherein movement of the coupler element changes the magnetic field caused by the eddy currents, the sensor providing a position feedback signal for vehicle transmission control wherein the signal is correlated with the linear position of the translator structure along the rotational axis”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing reliable determination of the position of the coupling assembly with a non-contact type sensor of reduced cost, weight, and complexity.

	Regarding Claim 2, Kimes and Creech teach the coupling and control assembly as claimed in claim 1, 
	Kimes teaches wherein the at least one electromagnetic source (Fig. 4, 26) includes at least one electromagnetically inductive coil (col. 8, line 45 - “electromagnetically inductive first coil 26”).  

	Regarding Claim 3, Kimes and Creech teach the coupling and control assembly as claimed in claim 1, 
	Kimes teaches wherein one (Fig. 4, 38) of the structures (24, 38) includes a permanent magnet source (Abstract - “a translator structure includes a permanent magnet source”). 

	Regarding Claim 4, Kimes and Creech teach the coupling and control assembly as claimed in claim 1, 
	Kimes teaches wherein the locking member (Fig. 5, 20) is a strut or a rocker (Fig. 5, line 30 - “Each locking member may be a locking strut”).  

	Regarding Claim 5, Kimes and Creech teach the coupling and control assembly as claimed in claim 1, 
	Kimes teaches wherein the first coupling member (Fig. 4, 16) is a notch plate (col. 8, line 36 - “driven member 16 may be a notch plate”) and the second coupling member (14) is a pocket plate (col. 8, line 35 - “The drive member 14 may be a pocket plate”).  

	Regarding Claim 6, Kimes and Creech teach the coupling and control assembly as claimed in claim 1, 
	Kimes teaches wherein the translator structure (Fig. 4, 38) has a pair of stable, unpowered, magnetically latching states which correspond to coupling and uncoupling positions of the locking member (20; col. 10, line 13 - “Each of the actuators 38 and 44 includes an annular inner part 74 and an annular outer part 76 connected thereto and having a magnetic annular ring 78 sandwiched between a pair of ferromagnetic backing rings 80. The magnetic control forces magnetically bias the fingers 72 and their corresponding backing rings 80 into alignment upon coil energization. These forces latch their respective actuator 38 or 40 in the “on” and “off” positions”).  

	Regarding Claim 7, Kimes and Creech teach the coupling and control assembly as claimed in claim 1, 
	Creech teaches wherein the sensor (Figs. 3 and 6, 148) includes a printed circuit board ([0045] - “the sensor 148 may be an inductive sensor comprising an inductive coil 149. The sensor inductive coil 149 may include, but is not limited to, a bobbin-wound length of wire, a printed circuit board (PCB) trace spiral, or a printed trace of metal (if the inboard surface is non-conductive). In an embodiment, the inductive coil 149 may be substantially planar and rigid. In another embodiment, the inductive coil 149 may be flexible, non-planar and/or curvilinear”) and wherein the coupler element (taught in combination with Kimes) is supported proximate the board (see Figs. 3 and 6 of Creech).  

	Regarding Claim 8, Kimes and Creech teach the coupling and control assembly as claimed in claim 1, 
	Kimes teaches wherein the coupler element (see Examiner Fig. 2) comprises an annular conductive ring (taught in combination with the conductive material taught by Creech).  

	Regarding Claim 9, Kimes and Creech teach the coupling and control assembly as claimed in claim 1, 
	Creech teaches wherein the sensor (Fig. 3, 148) is mounted on an exterior surface (see Fig. 3) of the stator housing (taught in combination with Kimes).  

	Regarding Claim 10, Kimes and Creech teach the coupling and control assembly as claimed in claim 1, 
	Creech teaches wherein the sensor (Fig. 6, 148) is mounted on an interior surface (see Fig. 6) of the control assembly housing (taught in combination with Kimes).  

	Regarding Claim 21, Kimes teaches a coupling and control assembly (Fig. 4, 10) rotatable about a rotational axis (18), and comprising: 
	a coupling assembly (14, 16, 20), including first (16) and second (14) coupling members rotatable about the rotational axis (18), and 
	a plurality of locking members (Fig. 5, 20) to transmit torque between the first (16) and second (14) coupling members; and 
	a control assembly (26, 38), including a control assembly housing (Examiner Fig. 1, 22), 
	a stator (Fig. 4, 26) including a stator housing (Examiner Fig. 1, 70) carried in the control assembly housing (22), and having an electromagnetic source (Fig. 4, 26) disposed therein, 
	a translator (38) translatable along the rotational axis (18), rotatable about the rotational axis (18) relative to the control assembly housing (22), and coupled to the second coupling member (14) to be rotatable therewith, and 
	including a hub (“hub” 54).
	Kimes does not teach “a linear inductive position sensor mounted to the control assembly housing on a side of the stator axially opposite that of the second coupling member to sense linear positions of the translator”.
	Creech teaches a linear inductive position sensor (Figs. 3 and 6, 148) mounted to a control assembly housing (Fig. 3, 88 and Fig. 6, 10) on a side of a stator (88) axially opposite that of a coupling member (76) to sense linear positions of a translator (96).
	Creech also teaches "Reliably determining the position of a differential apparatus locking gear is challenged by the rotating and non-rotating components of the differential apparatus as well as the wear created thereby" [0002] and "In view of the challenges and disadvantages of conventional designs, the present disclosure provides for a non-contact type sensor apparatus providing reduced cost, weight, and complexity" [0003].
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the coupling and control assembly taught by Kimes with the position sensor taught by Creech, such that “a linear inductive position sensor mounted to the control assembly housing on a side of the stator axially opposite that of the second coupling member to sense linear positions of the translator”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing reliable determination of the position of the coupling assembly with a non-contact type sensor of reduced cost, weight, and complexity.

	Regarding Claims 21-23, Kimes teaches a coupling and control assembly (Fig. 4, 10) rotatable about a rotational axis (18), and comprising: 
	a coupling assembly (14, 16, 20), including first (16) and second (14) coupling members rotatable about the rotational axis (18), and 
	a plurality of locking members (Fig. 5, 20) to transmit torque between the first (16) and second (14) coupling members; and 
	a control assembly (26, 38), including a control assembly housing (Examiner Fig. 1, 22), 
	a stator (Fig. 4, 26) including a stator housing (Examiner Fig. 1, 70) carried in the control assembly housing (22), and having an electromagnetic source (Fig. 4, 26) disposed therein, 
	a translator (38) translatable along the rotational axis (18), rotatable about the rotational axis (18) relative to the control assembly housing (22), and coupled to the second coupling member (14) to be rotatable therewith, and 
	including a hub (“hub” 54),
	further comprising a coupler element (see Examiner Fig. 2) carried by the hub (54).
	Kimes does not teach “a linear inductive position sensor mounted to the control assembly housing on a side of the stator axially opposite that of the second coupling member to sense linear positions of the translator…further comprising an electrically conductive sensor target carried by the hub, wherein the sensor is configured to create a magnetic field to induce eddy currents in the electrically conductive sensor target wherein movement of the electrically conductive sensor target changes a magnetic field caused by the eddy currents…wherein the sensor includes a printed circuit board having an active coil, wherein a gap between the active coil and the electrically conductive sensor target remains constant throughout axial movement of the translator”.
	Creech teaches a linear inductive position sensor (Figs. 3 and 6, 148) mounted to a control assembly housing (Fig. 3, 88 and Fig. 6, 10) on a side of a stator (88) axially opposite that of a coupling member (76) to sense linear positions of a translator (96),
	an electrically conductive sensor target (124) carried by a hub (28),
	wherein the sensor (Figs. 3 and 6, 148) is configured to create a magnetic field to induce eddy currents in the electrically conductive sensor target (124) wherein movement of the electrically conductive sensor target (124) changes a magnetic field caused by the eddy currents (see [0052] of Creech),
	wherein the sensor (Figs. 3 and 6, 148) includes a printed circuit board having an active coil (148), 
	wherein a gap (see Examiner Fig. 3) between the active coil (148) and the electrically conductive sensor target (124) remains constant throughout axial movement of the translator (96).
	Creech also teaches "Reliably determining the position of a differential apparatus locking gear is challenged by the rotating and non-rotating components of the differential apparatus as well as the wear created thereby" [0002] and "In view of the challenges and disadvantages of conventional designs, the present disclosure provides for a non-contact type sensor apparatus providing reduced cost, weight, and complexity" [0003].
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the coupling and control assembly taught by Kimes with the position sensor taught by Creech, such that “a linear inductive position sensor mounted to the control assembly housing on a side of the stator axially opposite that of the second coupling member to sense linear positions of the translator…further comprising an electrically conductive sensor target carried by the hub, wherein the sensor is configured to create a magnetic field to induce eddy currents in the electrically conductive sensor target wherein movement of the electrically conductive sensor target changes a magnetic field caused by the eddy currents…wherein the sensor includes a printed circuit board having an active coil, wherein a gap between the active coil and the electrically conductive sensor target remains constant throughout axial movement of the translator”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing reliable determination of the position of the coupling assembly with a non-contact type sensor of reduced cost, weight, and complexity.

	Regarding Claim 24, Kimes and Creech teach the assembly of claim 21, 
	Kimes teaches wherein the first coupling member (Fig. 5, 16) includes a first coupling face (88; col. 10, line 40 - “second clutch member 16 has a coupling second face 88”) having a first plurality of pockets (94; col. 10, line 49 - “second face 88 has a first set of locking formations 94 that are engaged by the struts 20 upon projecting outwardly from the first set of pockets 92”), and 
	the second coupling member (14) includes a second coupling face (“face” 84) opposed to the first coupling face (88) of the first coupling member (16) and having a second plurality of pockets (“pockets” 92) corresponding to the first plurality of pockets (94) of the first coupling member (16) and also having a plurality of passages (Fig. 4, “passages” 100) extending through the second coupling member (14) in communication with the second plurality of pockets (92).  

	Regarding Claim 25, Kimes and Creech teach the assembly of claim 24, 
	Kimes teaches wherein the coupling assembly (Fig. 5, 14, 16, 20) further includes a cover plate (“first element” 112) between the first (16) and second (14) coupling members and having a plurality of spaced openings (“opening” 114), 
	wherein the plurality of locking members (20) are extendable through the spaced openings (114) of the cover plate (112) to transmit torque between the first (16) and second (14) coupling members (col. 11, line 33 - “first element 112 is supported between the first and second clutch members 14 and 16, respectively. The first element 112 has at least one opening 114 extending completely therethrough to allow the forward and reverse struts 20 of the first set to extend therethrough and lock the first and second clutch members 14 and 16, respectively, together to prevent relative rotation between the first and second clutch members 14 and 16, respectively, in either direction about the axis 18”).  

	Regarding Claim 26, Kimes and Creech teach the assembly of claim 21, 
	Kimes teaches wherein the stator housing (Fig. 4, 70) has spaced apart fingers (“three iron tooth” 72), and 
	electromagnetic coils (26) housed between the spaced apart fingers (72) of the stator housing (70), and 
	wherein the translator (38) further includes an annular outer subassembly (“annular outer part” 76) connected to the hub (54) and including magnetic annular ring segments (“magnetic annular ring” 78) sandwiched between ferromagnetic backing rings (“ferromagnetic backing rings” 80).  

	Regarding Claim 27, Kimes and Creech teach the assembly of claim 21, 
	Kimes teaches wherein the translator (Fig. 4, 38) further includes a plate (“second subassembly” 32) supported by the hub (54), 
	a plurality of actuators (“springs” 46, “rod” 34 and “springs” 48) supported on the plate (32) and configured to engage and actuate the plurality of locking members (Fig. 5, 20).  

	Regarding Claim 28, Kimes teaches a coupling and control assembly (Fig. 4, 10) rotatable about a rotational axis (18), and comprising: 
	a coupling assembly (Fig. 5, 14, 16, 20), including a first coupling member (16) including a first coupling face (88) having a first plurality of pockets (94; see col. 10, line 40), 
	a second coupling member (14) rotatable about the rotational axis (18) and axially retained with respect to the first coupling member (16) and including a second coupling face (84) opposed to the first coupling face (88) of the first coupling member (16) and having a second plurality of pockets (92) corresponding to the first plurality of pockets (94) of the first coupling member (16) and also having a plurality of passages (Fig. 4, 100) extending through the second coupling member (14) in communication with the second plurality of pockets (92), 
	a cover plate (Fig. 5, 112) between the first (16) and second (14) coupling members and having a plurality of spaced openings (114), and 
	a plurality of locking members (20) extendable through the spaced openings (114) of the cover plate (112) to transmit torque between the first (16) and second (14) coupling members; and 
	a control assembly (Fig. 4, 26, 38), including a control assembly housing (22), 
	a stator (26) including a stator housing (70) carried in the control assembly housing (22) and having spaced apart fingers (72),
	an electromagnetic source (26) carried in the stator housing (70) and including electromagnetic coils (26) housed between the spaced apart fingers (72) of the stator housing (70), 
	a bearing (“bushing” 33),
	a translator (38) translatable along the rotational axis (18), rotatable about the rotational axis (18) relative to the control assembly housing (22) via the bearing (col. 8, line 54 - “second subassembly 32 is supported for rotation relative to the first subassembly 22 by a bushing 33 about the rotational axis 18 when coupled to the coupling apparatus 12”), and coupled to the second coupling member (14) to be rotatable therewith, and 
	including a hub (54) carrying a coupler element (see Examiner Fig. 2), 
	a plate (32) supported by the hub (54), and 
	a plurality of spring actuators (46, 34 and 48) supported on the plate (32) and extending into the plurality of passages (100) of the second coupling member (14) to engage and actuate the plurality of locking members (Fig. 5, 20).  
	Kimes does not teach “a hub carrying a sensor target…and a linear inductive position sensor mounted to the control assembly housing on a side of the stator axially opposite that of the second coupling member and having an active coil to sense linear positions of the translator via the sensor target carried by the hub of the translator, wherein a gap between the active coil and the sensor target remains constant throughout axial movement of the translator”.
	Creech teaches a hub (Figs. 3 and 6, 28) carrying a sensor target (124),
	a linear inductive position sensor (145) mounted to a control assembly housing (80) on a side of a stator (88) axially opposite that of a second coupling member (76) and having an active coil (148) to sense linear positions of a translator (96) via the sensor target (124) carried by a hub (28) of the translator (96), 
	wherein a gap (see Examiner Fig. 3) between the active coil (148) and the sensor target (124) remains constant throughout axial movement of the translator (96).
	Creech also teaches "Reliably determining the position of a differential apparatus locking gear is challenged by the rotating and non-rotating components of the differential apparatus as well as the wear created thereby" [0002] and "In view of the challenges and disadvantages of conventional designs, the present disclosure provides for a non-contact type sensor apparatus providing reduced cost, weight, and complexity" [0003].
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the coupling and control assembly taught by Kimes with the position sensor taught by Creech, such that “a hub carrying a sensor target…and a linear inductive position sensor mounted to the control assembly housing on a side of the stator axially opposite that of the second coupling member and having an active coil to sense linear positions of the translator via the sensor target carried by the hub of the translator, wherein a gap between the active coil and the sensor target remains constant throughout axial movement of the translator”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of providing reliable determination of the position of the coupling assembly with a non-contact type sensor of reduced cost, weight, and complexity.

	Regarding Claim 29, Kimes and Creech teach the assembly of claim 28,
	Kimes teaches wherein the translator (Fig. 4, 38) further includes an annular outer subassembly (76) connected to the hub (54) and including magnetic annular ring segments (78) sandwiched between ferromagnetic backing rings (80)

	Regarding Claim 31, Kimes and Creech teach the assembly of claim 28, 
	Creech teaches wherein the linear inductive position sensor (Figs. 3 and 6, 148) is oblong (radially) and extends axially with respect to the rotational axis (see Figs. 3 and 6). Applicant could overcome the prior art of Creech by stating that the linear inductive position sensor comprises an oblong portion that extends axially with respect to the rotational axis.

	Regarding Claim 32, Kimes and Creech teach the assembly of claim 21, 
	Creech teaches wherein the linear inductive position sensor (Figs. 3 and 6, 148) is oblong (radially) and extends axially with respect to the rotational axis (see Figs. 3 and 6).

	Regarding Claim 33, Kimes and Creech teach the assembly of claim 1, 
	Creech teaches wherein the linear inductive position sensor (Figs. 3 and 6, 148) is oblong (radially) and extends axially with respect to the rotational axis (see Figs. 3 and 6).

Response to Arguments
The Applicant's arguments filed March 31st, 2022 are in response to the Office Action mailed December 29th, 2021 and the interview conducted on March 17th, 2022. The Applicant's arguments have been fully considered.
	Regarding Claims 26 and 29, Applicant’s amendment has clarified the invention and is supported by the original filed disclosure. As such, the relevant 112(a) rejections previously indicated in the latest Office Action are withdrawn.
	Regarding Claims 1, 21 and 28, Applicant’s argument that “Creech does not disclose, teach, or suggest mounting of Creech' s position sensor 148 to a control assembly housing on a side of Creech' s stator that is axially opposite of Creech' s locking gear 96 and in which Creech' s stator housing 88 is carried” (p. 17) is not persuasive. Creech clearly teaches a sensor (Fig. 6, 148) that does not axially overlap with the teeth (112) of a second coupling member (96). Applicant’s recitation of a “coupling member” does not prevent Examiner from interpreting a coupling member as different portions of the locking gear taught by Creech. Examiner suggests clearly defining the second coupling member and its relative position to the position sensor.
	Regarding Claims 1, 21 and 28, Applicant’s argument that “In fact, Creech does not disclose a control assembly housing in which Creech' s stator housing 88 is carried and in addition to Creech' s stator housing 88, and Creech' s stator housing 88 is mounted on a Creech's case flange 28” (p. 17) is not persuasive. Examiner believes the Applicant’s position is that Creech does not disclose a specific type of housing. Creech clearly teaches mounting of a sensor (Figs. 3 and 6, 148) to a “stator housing” (Fig. 3, 88) and an outer differential housing (Fig. 6, 10; [0047] - “inductive coil 149 may then be located on a curvilinear shape, such as the differential case 24 or the differential carrier 10 or a structure connected to either”). Examiner believes the prior art of Creech would suggest to one of ordinary skill in the art that this particular sensor can be fixed to any housing and doing so would have been an obvious modification. The “stator housing” (Examiner Fig. 1, 70) taught by Kimes clearly provides an appropriate amount of space to place the position sensor taught by Creech near the coupler element identified by Examiner (see Examiner Fig. 2). Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Regarding Claim 1, Applicant’s argument that “Therefore, with reference now to Applicant's claim 1, Creech cannot possibly disclose, teach, or suggest Applicant's claimed translator structure including a coupler element made of an electrically conductive material.” (p. 17) is not persuasive. Kimes clearly teaches a coupler element (see Examiner Fig. 2); however, Kimes is silent to the material properties of the coupler element. Creech clearly teaches a coupler element (“sensor plate” 124) made of an electrically conductive material ([0037] - “Further, the sensor plate 124 may comprise a conductive material”). Examiner still believes these teachings would suggest to one of ordinary skill in the art that axial movement of the coupler element taught by Kimes could be detected with the sensor arrangement taught by Creech.
	Regarding Claims 1 and 28, Applicant’s argument that “Creech does not disclose, teach, or suggest that the gap remains constant throughout axial movement
of Creech' s locking gear” (p. 18) is not persuasive. Creech clearly teaches a gap with a radial distance that remains constant throughout axial movement of the locking gear (see Examiner Fig. 3). For these reasons, claims 1-10, 21-29 and 31-33 stand rejected as presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659